Upon remittal after a prior appeal (9 A D 2d 806), the board, after additional hearings, made an award upon finding that death resulted from delirium tremens, precipitated by the trauma of the conceded industrial accident. Although another trier of the facts might have denied credence to the testimony of the *917claimant widow as to decedent’s hallucinations or delusions, the board chose to accept it and we find no legal basis upon which it could be rejected here; and we cannot account as less than substantial either the claimant widow’s testimony or that of her medical expert which was in part predicated upon it. The board was warranted in finding that the accidental death was not due solely to intoxication even though, contrary to the board’s conclusion, it may have been a contributing factor. (Of. Matter of Swanson v. Williams é Go., 278 App. Div. 477, affid. 304 N. Y. 624.) Appellants’ procedural objection is rendered academic by the concession in the board’s brief. Decision affirmed, with costs to the Workmen’s Compensation Board. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur.